Case 1:19-cv-00006-HYJ-SJB ECF No. 129, PageID.884 Filed 01/07/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 JAMES HICKS,

        Plaintiff,
                                                                      Case No. 1:19-cv-6
 v.
                                                                      Honorable Hala Y. Jarbou
 BRAD HAYNIE, et al.,

       Defendants.
 _______________________________________/

                                             ORDER

       This is a civil rights action filed by a former prisoner who claims that Defendants, current

and former employees of the Michigan Department of Corrections, failed to protect him from harm

by other prisoners and retaliated against him for reporting misconduct. Defendants filed a motion

for summary judgment (ECF No. 114). The magistrate judge issued a report and recommendation

(R&R) recommending that the Court grant the motion (ECF No. 123). Before the Court are

Defendants’ objections to the R&R (ECF No. 124), and his unopposed motion for leave to file

amended objections (ECF No. 125). The Court will grant the motion for leave and consider

Plaintiff’s amended objections (see Am. Objection, ECF No. 126).

       Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

must conduct de novo review of those portions of the R&R to which objections have been made.

Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).
Case 1:19-cv-00006-HYJ-SJB ECF No. 129, PageID.885 Filed 01/07/21 Page 2 of 12




I. Exhaustion

       The R&R recommends dismissal of Plaintiff’s claims concerning Defendants’ failure to

protect him, and part of Plaintiff’s retaliation claim, because Plaintiff failed to exhaust “available”

administrative remedies for those claims, as required by the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a). Specifically, Plaintiff claims that several defendants transferred him to a

prison facility where he would be at risk of harm from other prisoners, and then to a particular cell

where Plaintiff would be at risk of harm from his cellmate. He also contends that Defendant

Davids placed Plaintiff into protective custody from July 21, 2017 to March 28, 2019, for

retaliatory reasons. There is no dispute that Plaintiff did not submit any grievances regarding these

allegations. The question faced by the magistrate judge and the Court is whether an administrative

remedy was available to Plaintiff for his complaints.

       Richard Russell, the MDOC’s grievance manager, testified that there is no remedy

available to a prisoner “who opposes his facility assignment,” “who opposes his unit assignment,”

or “who opposes his cell assignment.” (Russell Dep. 17-18, ECF No. 116-27.) According to

Russell, “It’s not in the grievance process.” (Id. at 18.) In addition, Warden Mary Berghuis

testified that the MDOC’s policies did not “allow for a prisoner to grieve his facility assignment.”

(Berghuis Dep. 22, ECF No. 116-9.)

       Nevertheless, the R&R concluded that “the MDOC’s grievance process provided Plaintiff

an avenue for relief,” noting that “[n]othing in the MDOC’s grievance policy categorically

excludes facility or cell assignments from the grievance procedure or identifies them as non-

grievable issues.” (R&R 10.) In fact, that policy permits grievances “‘regarding alleged violations

of policy or procedure or unsatisfactory conditions of confinement which directly affect the

grievant[.]’” (Id. (quoting MDOC Policy Directive 03.02.130 ¶ E)) “Plaintiff’s issue was not

simply that he was unhappy with his facility assignment . . . , but that his placement at those
                                                  2
Case 1:19-cv-00006-HYJ-SJB ECF No. 129, PageID.886 Filed 01/07/21 Page 3 of 12




facilities created a substantial risk to his safety[.]” (Id.) This complaint “encompassed both policy

violations and unsatisfactory conditions of confinement.” (Id.) Plaintiff himself conceded that a

failure to protect is grievable, as he had grieved that issue on another occasion. (See Pl.’s Dep.

247, ECF No. 115-2 (“You can’t grieve a transfer. I grieved a failure to protect. That what I

grieved . . . and that was took all the way up.”).) Plaintiff also filed, and exhausted, a grievance

that Defendants placed him in protective custody on a different occasion. And even Russell

conceded that a prisoner could object to the assignment of their cellmate and “get moved if they

have a good reason.” (Russell Dep. 18.) He also clarified that, “in every rejection [of a grievance],

the merits of the case still have to be reviewed. And if there is merit, it has to be taken care of.”

(Id. at 24.)

        Plaintiff’s evidence does not create a genuine issue of material fact about the availability

of a remedy. At best, the combined testimony of Russell and Berghuis suggests that a prisoner

cannot expect a remedy for a general complaint about his transfer to, or placement in, a particular

prison facility, unit, or cell. That makes sense because prisoners do not have a freestanding right

or justifiable expectation to be housed in a particular cell or at a particular prison facility. See

Johnson v. CCA-Ne. Ohio Corr. Ctr. Warden, 21 F. App’x 330, 332 (6th Cir. 2001) (noting that

“a prisoner has no right to a particular security level, or placement in a particular prison” (citations

omitted)). Moreover, because transfers are “common among prisons,” they are the sort of thing

that prisoners are ordinarily expected to endure as part of their incarceration. Siggers-El v. Barlow,

412 F.3d 693, 701 (6th Cir. 2005). Accordingly, it stands to reason that a prisoner’s opposition to

a particular placement, standing alone, is not something that MDOC officials will consider when

determining the appropriate housing for a prisoner.




                                                   3
Case 1:19-cv-00006-HYJ-SJB ECF No. 129, PageID.887 Filed 01/07/21 Page 4 of 12




       But where a prisoner complains about specific conditions of his confinement and their

effect on him, the MDOC’s grievance process expressly allows for such a grievance. The thrust

of Plaintiff’s Eighth Amendment claim is not that he opposed his transfer or his placement in a

particular cell as such, but that the particular conditions in which Defendants placed him posed a

risk to his safety. Plaintiff acknowledged that an administrative remedy existed for a claim like

that one—i.e., a failure to protect him from a risk of harm—and no evidence indicates otherwise.

None of the prison officials testified that they would not accept or consider a grievance

complaining that being transferred to a particular facility or prison cell posed a risk of harm.

Indeed, as the R&R pointed out, this sort of complaint by prisoners is not unusual, and the Court

is aware of no other case concluding that the MDOC provides no administrative remedies for such

a claim.

       Similarly, the thrust of Plaintiff’s First Amendment claim is not that he opposed his

placement in protective custody as such, but that Defendants put him in that unit for retaliatory

reasons. He offers no evidence that such a grievance would be rejected. Indeed, he previously

exhausted a claim like that one.

       The Court also agrees with the R&R that Plaintiff’s position, if adopted by the Court, would

have profound consequences. It would swallow the exhaustion requirement for a large swath of

civil rights claims raised by prisoners housed by the MDOC. Almost any claim concerning a

prisoner’s cell conditions could be framed by the plaintiff as a complaint regarding improper

housing placement for which no administrative remedy is available and therefore no exhaustion is

necessary. The MDOC would have no opportunity to respond to and correct these complaints

before a lawsuit is filed, thwarting the reasons for the exhaustion requirement in the PLRA.




                                                4
Case 1:19-cv-00006-HYJ-SJB ECF No. 129, PageID.888 Filed 01/07/21 Page 5 of 12




       In other words, Plaintiff’s argument works only by framing his claims in an arbitrarily

narrow fashion. He frames them by focusing on his transfer or placement in a particular cell or

prison facility rather on Defendants’ motive or indifference to a specific risk of harm. His evidence

suggests that he has no administrative remedy for a complaint solely about the former, but it makes

little sense to state his claims that way because the Constitution is only concerned with the latter.

       A. Objection 1

       In his first objection, Plaintiff contends that the R&R “nullifies the PLRA’s statutory

exception to mandatory exhaustion.” (Am. Objection 2, ECF No. 126.) According to Plaintiff,

the R&R “enlarges the PLRA’s exhaustion requirement,” “omits consideration of key admissions

and argument regarding the ‘unavailability’ of an administrative remedy,” and “fails to apply the

statutory exception in at least partial consideration of the adverse impact Plaintiff’s success would

have on the MDOC’s grievance policy[.]” (Id. at 3.) Plaintiff offers no analysis in his first

objection beyond these cursory statements. Indeed, Plaintiff refers to other objections to support

these statements; thus, the first objection appears to be more of a summary of Plaintiff’s arguments

than an objection itself. It will be denied.

       B. Objection 2

       Next, Plaintiff complains that the R&R relied on “inopposite or superseded case law to find

that a remedy was ‘available’ to Plaintiff.” (Id.) Plaintiff refers to Hartsfield v. Vidor, 199 F.3d

305 (6th Cir. 1999), in which the Sixth Circuit stated, “[S]o long as the prison system has an

administrative process that will review a prisoner’s complaint, even when the prisoner seeks

monetary damages, the prisoner must exhaust his prison remedies.” Id. at 308. The R&R cited

Hartsfield as supplemental support for the Supreme Court’s statement that exhaustion is required

“even where the relief sought—monetary damages—cannot be granted by the administrative



                                                  5
Case 1:19-cv-00006-HYJ-SJB ECF No. 129, PageID.889 Filed 01/07/21 Page 6 of 12




process.” Woodford v. Ngo, 548 U.S. 81, 85 (2006). That principle is still good law. It was not

error for the R&R to cite Hartsfield for that principle.

        Plaintiff rightly contends an administrative remedy must offer some relief in order to be

available, even if that remedy is not monetary damages. The R&R made that very point, stating,

“[T]he Supreme Court has made clear that whether a grievance procedure is available turns on

whether it is ‘capable of use’ to obtain ‘some relief for the action complained of.’” (R&R 9

(quoting Ross v. Blake, 136 S. Ct. 1850, 1859 (2016).) The R&R’s conclusion is not inconsistent

with this rule.

        Plaintiff objects to the R&R’s conclusion, relying on the testimony of Russell and Berghuis

mentioned above. However, the Court agrees with the reasoning of the R&R that their testimony

does not create a genuine dispute of fact about the availability of a remedy for claims like

Plaintiff’s.

        C. Objection 3

        Plaintiff objects to the R&R’s statement that “a grievance process is ‘available’ to a

prisoner if a prisoner had access to the grievance process and the prisoner was capable of filing a

grievance.” (R&R 9.) Plaintiff is correct that a grievance process must also provide the possibility

for “some relief” to be an available administrative remedy, as indicated in Ross, but the R&R made

the foregoing statement as a background principle when summarizing relevant case law; the

statement was not the sole legal basis for the R&R’s conclusion that summary judgment is

warranted in this case. The R&R did not conclude that a remedy was available to Plaintiff simply

because he could file a grievance.

        Plaintiff also notes that, under Ross, an administrative remedy can be unavailable even

though it is “officially on the books,” such as when it operates as a “dead end—with officers unable

or consistently unwilling to provide any relief to aggrieved inmates.” Ross, 136 S. Ct. at 1853. Or
                                                  6
Case 1:19-cv-00006-HYJ-SJB ECF No. 129, PageID.890 Filed 01/07/21 Page 7 of 12




when the administrative scheme is “so opaque” that “no ordinary prisoner can discern or navigate

it.” Id. In Ross, for instance, the prisoner presented evidence that prison officials “routinely

dismiss [prison] grievances as procedurally improper when parallel [internal] investigations are

pending.” Id. at 1854. Plaintiff claims that he faced obstacles like those faced by the prisoner in

Ross. According to Plaintiff’s brief, “when he tried to file a grievance for refusal to transfer, he

was told he could not file that grievance; it was rejected as non-grievable and returned to him, and

continued grievance would subject him to sanction.” (Am. Objection 6.)

       Plaintiff’s evidence does not support his argument. Plaintiff testified that he filed a

grievance about the fact that prison officials “refused to transfer” him, and this grievance was

rejected. (Hicks Dep. 65, ECF No. 116-8.) Importantly, as noted in the R&R, he did not provide

evidence of this grievance or provide other testimony about its contents. In other words, he did

not testify that prison officials ever rejected a grievance containing facts like those at issue in his

First Amendment or Eighth Amendment claims, and there is no evidence that officials would have

done so. On the contrary, Plaintiff testified that he was able to grieve a “failure to protect”; that

grievance was not rejected. (Id.) The same is true of his grievance concerning retaliation.

       Again, Plaintiff’s focus on the propriety of a particular placement rather than on the prison

official’s improper motive or failure to address a risk of harm is misguided. For instance, when a

prisoner’s safety is at risk, it is incumbent on the prisoner to inform prison staff of the risk, and

then raise the issue again in a grievance if necessary.         The prison’s obligation under the

Constitution is to address that risk. Transferring the prisoner elsewhere may be one possible

remedy, but it is not the only one. A prison can do many things to protect a prisoner from other

prisoners short of transfer to another cell or another facility. Accordingly, rejecting a grievance




                                                  7
Case 1:19-cv-00006-HYJ-SJB ECF No. 129, PageID.891 Filed 01/07/21 Page 8 of 12




complaining about a “refusal to transfer” is not equivalent to rejecting a grievance complaining

about a failure to protect the prisoner from harm.

       D. Objection 4

        Plaintiff objects that the R&R effectively requires a prisoner to state the elements of an

Eighth Amendment claim in a grievance as if he were pleading his claim in court, meaning that

the prisoner must state sufficient facts to show that the risk he faced was substantial. In particular,

the R&R stated that “if Plaintiff simply indicated that he sought a transfer from MCF but did not

indicate that his placement at MCF was creating a substantial risk of harm, he would not have

properly exhausted his failure-to-protect claim.” (R&R 12.) The point here is not that the same

standards for pleading an Eighth Amendment claim apply to a grievance, but that the grievance

must “give[] fair notice of the misconduct or mistreatment alleged as measured against the claim

in the prisoner’s lawsuit.” Davis v. Mich. Dep’t of Corrs., No. 19-2264, 2020 WL 6364583, at *2

(6th Cir. Sept. 1, 2020). Accordingly, a grievance complaining about the denial of a transfer,

unaccompanied by any mention of a risk of harm stemming from that denial, would not suffice to

exhaust an Eighth Amendment claim. By the same token, evidence of a policy of rejecting

grievances that merely “oppose” placement decisions does not suggest that prison officials would

reject grievances raising Eighth Amendment concerns.

       Plaintiff’s reliance on Malik v. District of Columbia, 574 F.3d 781 (D.C. Cir. 2009) is

misplaced. In that case, the defendants conceded that an “Eighth Amendment claim regarding the

conditions of [the plaintiff’s] transport was not grievable[.]” Id. at 785-86. Defendants have not

made such a concession about Plaintiff’s Eighth Amendment claim.

       Plaintiff also relies on Bean v. Barnhart, No. 1:13–cv–196–NT, 2015 WL 39335777 (D.

Me. June 26, 2015), in which a court found that the prisoner did not have an available remedy to

challenge a placement decision that put him at risk of harm because the grievance policy expressly
                                                  8
Case 1:19-cv-00006-HYJ-SJB ECF No. 129, PageID.892 Filed 01/07/21 Page 9 of 12




excluded classification decisions and other decisions that could be appealed. Id. at *2. The

defendants made an argument like the one set forth in the R&R, which is that a failure-to-protect

claim would not be subject to the policy exclusion. But the court in Bean reasoned that “[t]he

problem for the Defendants is that the Plaintiff’s failure-to-protect claim can be characterized

either as a claim arising from the ‘event’ of his attack or as a claim based on a classification

decision.” Id. at *6. Construing the applicable grievance policy, the court concluded that the

“most straightforward way to read [it] is that where a claim hinges on a classification decision, the

Policy’s grievance procedure is not available to inmates.” Id. at *7.

       Bean is distinguishable. The policy exclusion in Bean expressly encompassed all claims

“regarding . . . classification procedures and decisions,” and the court reasonably read this to apply

to all claims that “hinge” on a classification decision. Id. (emphasis added). That reasoning makes

sense, especially where there is a separate process for challenging classification decisions. But the

MDOC’s policy does not contain an express exclusion like the one in Bean, let alone one that

covers all claims “regarding” classification decisions, and the evidence does not indicate that such

a broad one exists in practice.

       E. Objection 5

       Plaintiff complains that the R&R erred by considering the impact that Plaintiff’s position

would have on the application of the MDOC’s grievance policy. The Court discerns no error. At

issue is how to interpret the MDOC’s policy from the evidence available. The absurd results that

would follow from Plaintiff’s interpretation provide additional support for the conclusion reached

by the magistrate judge and this Court.

       F. Objection 6

       Plaintiff argues that the magistrate judge ignored his argument that a remedy may be

unavailable where it is “so opaque that it becomes, practically speaking, incapable of use.” Does

                                                  9
Case 1:19-cv-00006-HYJ-SJB ECF No. 129, PageID.893 Filed 01/07/21 Page 10 of 12




 8-10 v. Snyder, 945 F.3d 951, 962-63 (6th Cir. 2019). However, Plaintiff does not adequately

 explain how that reasoning would alter the outcome of the motion for summary judgment. This is

 not a case involving “inconsistent statements and positions” or “contradictions and machinations”

 concerning a grievance remedy for complaints like Plaintiff’s. See id. at 965. In response to the

 motion for summary judgment, Plaintiff pointed to conflicting statements by prisoner officials

 about whether a prisoner can “officially” grieve a transfer (Pl.’s Resp. to Mot. for Summ. J. 12,

 ECF No. 116), but whether a grievance is “officially” permitted (as opposed to unofficially

 permitted) is irrelevant. The issue is whether a remedy exists for the grievance.

         Other testimony by prison officials offered conflicting opinions about whether transfers

 were grievable (see id.), but as discussed above, the issue in this case is whether a remedy exists

 for a grievance complaining about circumstances that either put the prisoner at risk of harm or

 penalized the prisoner for exercising his First Amendment rights. None of the contradictory

 statements cited by Plaintiff touch on those issues. Thus, the magistrate judge did not err by

 omitting discussion of Plaintiff’s argument.

         G. Objection 7

         Plaintiff also objects that the R&R ignored evidence discussed above regarding the

 unavailability of grievance remedies for contesting facility and cell assignments. On the contrary,

 the R&R correctly decided that this evidence did not suffice to create a genuine issue of material

 fact.

         Plaintiff contends that the R&R assumed that a remedy was available by relying on

 Russell’s testimony that a prisoner “can make a request on anything.” (Russell Dep. 18.)

 However, this Court understands the difference between making an informal request and filing a

 grievance for which an administrative remedy is available. The R&R did not conflate the two.



                                                 10
Case 1:19-cv-00006-HYJ-SJB ECF No. 129, PageID.894 Filed 01/07/21 Page 11 of 12




         H. Objection 8

         Plaintiff’s objection 8 reiterates arguments discussed above, focusing specifically on the

 burdens of production and persuasion as well as the Rule 56 standard for construing evidence at

 the summary judgment stage. The Court agrees with the conclusion in the R&R. Drawing all

 reasonable inferences in favor of Plaintiff, no reasonable jury could find that a remedy was

 unavailable to him for his complaints.

 II. Retaliation

         The R&R also recommends granting summary judgment in favor of Defendants on

 Plaintiff’s retaliation claim regarding his initial placement in protective custody from March 18,

 2016, to January 3, 2017. In that claim, Plaintiff contends that Defendant Davids transferred him

 to protective custody in retaliation for Plaintiff’s cooperation with law enforcement in the

 prosecution of his cellmate and for Plaintiff’s interviews with the media about that incident. The

 R&R concluded that the evidence failed to establish a causal connection between Plaintiff’s

 protected conduct and the decision to place Plaintiff in protective custody. First, the protected

 conduct occurred years before the decision to place Plaintiff in protective custody. The temporal

 proximity between the two events was far too weak to reasonably infer causation. Second, the

 evidence establishes that it was not the conduct itself that motivated the custody decision, but the

 undisputed consequences of that conduct. Plaintiff’s conduct made him a visible target for

 violence from other prisoners. In fact, Plaintiff had been assaulted by other prisoners on other

 occasions.

         Plaintiff nevertheless contends that Davids had other options; he could have transferred

 Plaintiff to a level I facility where elderly and infirm patients reside rather than a restrictive custody

 housing unit. However, the R&R noted that there is no evidence that any other prisoner had been

 transferred to that facility in similar circumstances. The lack of such evidence suggests that this

                                                    11
Case 1:19-cv-00006-HYJ-SJB ECF No. 129, PageID.895 Filed 01/07/21 Page 12 of 12




 other facility was not an option that Davids would have, or should have, considered. In other

 words, there was no reason to infer from the mere existence of this other housing option that

 Davids’ decision was retaliatory.

        A. Objection 9

        Plaintiff contends that the R&R improperly required a showing of temporal proximity and

 disparate treatment. To the contrary, the R&R properly concluded that no reasonable jury could

 infer from the evidence that Plaintiff’s protected conduct was a reason for Davids’ decision.

 Temporal proximity and disparate treatment are not necessary to prove retaliatory motive. Other

 evidence of retaliatory motive may suffice, whether direct or circumstantial. The problem is that

 Plaintiff’s claim lacked any such evidence that would permit a reasonable jury to find in his favor.

 III. Conclusion

        For all the foregoing reasons,

        IT IS ORDERED that Plaintiff’s motion for leave to file amended objections (ECF

 No. 125) is GRANTED. The Court has considered Plaintiff’s amended objections.

        IT IS FURTHER ORDERED that Plaintiff’s amended objections to the R&R (ECF

 No. 126) are DENIED and the R&R (ECF No. 123) is ACCEPTED and ADOPTED as the

 Opinion of the Court.

        IT IS FURTHER ORDERED that, for the reasons herein and in the R&R, Defendants’

 motion for summary judgment (ECF No. 114) is GRANTED.

        A judgment will enter consistent with this order.


  Dated:    January 7, 2021                            /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE




                                                 12
